 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8    UNITED STATES OF AMERICA,                    NO. CR18-161 RAJ
 9
                               Plaintiff           ORDER STRIKING TRIAL
10    v.                                           DATE AND PRETRIAL
                                                   DEADLINES
11    JIHAD IMAN ZEIGLER,
12
                               Defendant
13

14          THIS MATTER comes before the Court sua sponte. Currently pending in the

15   Ninth Circuit Court of Appeals is the Government’s appeal of this Court’s order

16   granting Defendant Zeigler’s motion to suppress the items recovered during the
     search of the Defendant’s residence and statements made during the execution of the
17
     search, and this Court’s subsequent order denying the Government’s motion for
18
     reconsideration of that order. Accordingly, the Court STRIKES the September 9,
19
     2019 trial date and all remaining pretrial deadlines during the pendency of the
20
     Government’s interlocutory appeal.
21
            DATED this 28th day of August, 2019.
22

23

24
                                               A
                                               The Honorable Richard A. Jones
25                                             United States District Judge
26


      ORDER STRIKING TRIAL DATE
      AND PRETRIAL DEADLINES – 1
